 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID GLOVER,                                     No. 2:18-cv-02816-MCE-DB P
12                      Petitioner,
13           v.                                         ORDER
14    CDCR AT CHCF,
15                      Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
19   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On September 25, 2019, the magistrate judge filed findings and recommendations herein
22   which were served on petitioner and which contained notice to petitioner that any objections to
23   the findings and recommendations were to be filed within fourteen days. Petitioner has not filed
24   objections to the findings and recommendations.
25          The court has reviewed the file and finds the findings and recommendations to be
26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
27   ORDERED that:
28
                                                       1
 1              1. The findings and recommendations filed September 25, 2019 (ECF No. 8), are adopted

 2   in full;

 3              2. The petition for writ of habeas corpus is dismissed without prejudice to petitioner

 4   raising his claims in a civil rights action; and

 5              3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.

 6   § 2253.

 7              IT IS SO ORDERED.

 8   Dated: February 4, 2020
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
